IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


RODNEY WELLS,                                  : No. 25 EM 2022
                                               :
                    Petitioner                 :
                                               :
                                               :
              v.                               :
                                               :
                                               :
SUPERINTENDENT RANSOM,                         :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

      AND NOW, this 18th day of July, 2022, the Petition “for Assumption of Jurisdiction

and Extraordinary Relief” is DENIED.